NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-3302
                                      ___________

                                SAMSON B. SLEWION,

                                                 Appellant

                                            v.

                             MATTHEW P. VENEMA;
                               JEANNE M. PROKO;
                              GEORGE B. KEAHEY
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-10-cv-03276)
                       District Judge: Honorable J. Curtis Joyner
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 15, 2011

           Before: RENDELL, CHAGARES and ALDISERT, Circuit Judges

                             (Opinion filed March 17, 2011 )
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM.

       Samson B. Slewion filed a pro se complaint in the District Court for the Eastern

District of Pennsylvania alleging that he was assaulted in 2004 and seriously injured, that
he filed a personal injury action in the Philadelphia County Court of Common Pleas, and

that an arbitration panel entered an award in his favor. Slewion appealed the award, and

the Court of Common Pleas established a discovery deadline of April 6, 2009. The

lawyers representing the defendants in state court, Matthew P. Venema, Jeanne M. Proko,

and George B. Keahey, allegedly moved to compel discovery after expiration of the

deadline, and the trial court denied the motion. Slewion alleges that Venema, Proko, and

Keahey then “falsified a material fact by trick … by forging the discovery deadline of the

case management order from April 6, 2009, to May 7, 2009.” Compl. at 4. Slewion

claims that he “was precluded from testifying about liability and damages” as a result.

Id. Naming Venema, Proko, and Keahey as defendants in this federal suit, Slewion

sought compensatory damages for the injuries he allegedly suffered in the 2004 assault.

       The District Court granted leave to proceed in forma pauperis and dismissed the

complaint as legally frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). The court explained

that Slewion appears to seek relief because he is dissatisfied with the outcome of the state

court case, but that a federal district court lacks jurisdiction to a review a state court

judgment by virtue of the Rooker-Feldman doctrine. Slewion timely filed this appeal.

       We have appellate jurisdiction under 28 U.S.C. § 1291. Our review is plenary.

See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       This Court recently affirmed the dismissal of a similar suit by Slewion in which he

named the Court of Common Pleas as the defendant, and our analysis of the jurisdictional

issue in that case applies equally here:
                                               2
              To the extent that Slewion is challenging the judgment or
              decisions of the Court of Common Pleas, the District Court
              lacked jurisdiction over the matter. The Rooker-Feldman
              doctrine deprives a District Court of jurisdiction to review,
              directly or indirectly, a state court adjudication. See D.C.
              Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v.
              Fidelity Trust Co., 263 U.S. 413 (1923). The Supreme Court
              has explained that this doctrine is narrow and confined to
              cases “brought by state-court losers complaining of injuries
              caused by state-court judgments rendered before the district
              court proceedings commenced and inviting district court
              review and rejection of those judgments.” Exxon Mobil
              Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).
              Thus, to the extent that Slewion sought to have the District
              Court invalidate the orders of the Court of Common Pleas, it
              lacked jurisdiction to do so.

Slewion v. Court of Common Pleas Phila. County, No. 10-3767, 2010 U.S. App. LEXIS

25040, at *2-3 (3d Cir. Dec. 7, 2010) (per curiam) (not precedential).

       Slewion contends on appeal that he filed this suit against Venema, Proko, and

Keahey based on “three distinct federal offenses” under 18 U.S.C. § 1001 for allegedly

falsifying the state court’s case management order. Appellant’s Br. at 3-4. Slewion does

not, however, have a private cause of action against defendants under 18 U.S.C. § 1001, a

criminal statute. See Andrews v. Heaton, 483 F.3d 1070, 1076 (10th Cir. 2007). Further,

as we explained in the prior suit, “[t]here is no federal right to require the government to

initiate criminal proceedings.” Slewion, 2010 U.S. App. LEXIS 25040 at *3.

       For the foregoing reasons, we will affirm the District Court’s judgment dismissing

the complaint as legally frivolous.




                                              3